EXHIBIT 10(n)

 

RESOLUTION AMENDING BEMIS COMPANY, INC. 2001 STOCK INCENTIVE PLAN

 

RESOLVED, that Section 7 of the Company’s 2001 Stock Incentive Plan is hereby
amended effective as of December 1, 2002 to read as follows:

 

7.                                       Equity Units.

 

7.1                                 Grants.  An Employee or Director may be
granted one or more Equity Units under the Plan, and such Equity Units will be
subject to such terms and conditions, consistent with the other provisions of
the Plan, as may be determined by the Board or Committee.  The Board or
Committee may impose such restrictions or conditions, not inconsistent with the
provisions of the Plan, to the vesting of such Equity Units as it deems
appropriate, including, without limitation, that the Participant remain in the
continuous employ of the Company or any Subsidiary until the end of the
Performance Period established for said Equity Units or that the Participant or
the Company (or any Subsidiary or division thereof) satisfy certain performance
goals or criteria during the Performance Period.

 

7.2                                 Payments.  Upon satisfaction of any
applicable restrictions or conditions for payment, each Equity Unit will be
payable in the form of a share of Common Stock (less any applicable tax
withholding).  Each Equity Unit may (but is not required to) include the right
to receive periodic payments from the Company equivalent to the dividends paid
on the underlying Common Stock.  The Board or Committee, in its discretion, may
permit a Participant to elect that payment of an Equity Unit will be deferred. 
The terms of any such deferral opportunity will be determined by the Board or
Committee.

 

7.3                                 Holding Requirement Applicable to Grants
Made to Officers After November 30, 2002.  Equity Units granted to officers of
the Company after November 30, 2002 are subject to the holding requirement of
this section.  Upon payment of such grants, half of the net shares issued after
any required tax withholding must be held and may not be transferred by the
officer for at least three years after the date any applicable restrictions or
conditions for payment were satisfied.  The other half of the shares may be sold
or transferred immediately.  The Company may adopt appropriate procedures to
assure compliance with the holding requirement, such as placing a legend on the
share certificates or retaining possession of the certificates until the three
year holding period expires.  If an officer’s employment with the Company
terminates, the holding requirement will no longer apply and the individual will
be free to sell or transfer the shares.  The holding requirement does not apply
to grants made to individuals who are not officers of the Company, nor to grants
made to officers prior to December 1, 2002.

 

1

--------------------------------------------------------------------------------